      Case: 3:18-cr-00479-JGC Doc #: 54 Filed: 05/12/20 1 of 6. PageID #: 210



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


United States of America,                                             3:18cr479
                         Plaintiff,
       v.                                                             ORDER
Holden Gallagher,
                         Defendant,


       This is a criminal case in which the defendant stands indicted on child pornography

charges. Pending is his motion to suppress evidence F.B.I. officers recovered following execution

of a search warrant. The defendant claims the information underlying the warrant was stale. Even

if not, the affidavit, he alleges, failed to show probable cause. (Doc. 46).

       The government disputes those contentions. As a backstop, it cites the good faith exception

to the exclusionary rule to save the search, were I to find the defendant’s substantive challenges

well taken. (Doc. 47).

       For the reasons that follow, I agree with the government and deny the motion to suppress.

                                            Background

       On July 23, 2015, an F.B.I. Special Agent Steven Mueller obtained the search warrant,

which authorized a search of defendant’s residence. The warrant’s objective was to look for and

recover evidence of child pornography, especially that which might be cached on electronic

devices.

       The Agent’s affidavit in support of the warrant request was nearly nineteen single-spaced

pages long. (Doc. 47-1, Page ID ¶¶ 123-54). Its core contentions related two instances in April,

2015 when the Agent had observed the downloading of files containing child pornography onto a
       Case: 3:18-cr-00479-JGC Doc #: 54 Filed: 05/12/20 2 of 6. PageID #: 211



peer-to-peer (P2P) file-sharing site. Follow-up investigation disclosed that the downloading

computer, though not registered in the defendant’ name, was located at his residence. 1

        The first download was on April 26, 2015. It contained two images of a boy of eleven. He

was lying naked and full-length on a bed; the focus was on his genitals.

        The second download, made the next day, came from the same computer`. It consisted of

two files. They included various images and descriptions of young boys engaged in sex acts.

Among the images were those of the eleven-year-old boy; accompanying text describe sex acts

being committed on the boy. This download also related sex acts committed on his six-year-old

brother.

        The Agent believed those materials came from “what looks to be a magazine cover, with

the title ‘Boy Fuck, Sex with Kids. Nothing says Valentine's Day better than roses.”

        The April 27th downloaded files also included material described as “Boys in action-O32-

Preteen Pedo Boy jpg,” with the accompanying description, “Image of two pubescent males naked

on a bed having anal intercourse; one male is lying with his legs over his head and the other male

is kneeling beside him.” (Id., 26-28).

        As the defendant correctly points out, the affidavit contains no other references to images

of child pornography than those from the April 26 and 27 downloads. Thus, there is no other direct

evidence that the defendant’s computer ever contained any other child pornography. Thus, the

defendant contends, the affidavit fails to show probable cause, thereby invalidating the warrant

and requiring me to suppress the evidence found during the warrant’s execution.




1
 Persons seeking and acquiring or making child pornography freely available to others of a like mind commonly use
P2P sites to accomplish those purposes.
      Case: 3:18-cr-00479-JGC Doc #: 54 Filed: 05/12/20 3 of 6. PageID #: 212



        That snapshot of the affidavit, though accurate is incomplete, and overlooks its other

contents and the inferences the Magistrate Judge could reasonable draw from the entirety of the

affidavit.

        First, the Agent relates his training and experience with regard to child pornography. (Id.,

¶¶ 1-9). This background gives credibility and reliability to his request for the search warrant.

        The Agent next described at length how the computer age has transformed the creation,

distribution, and retention/collection of child pornography. Those creating such material no longer

use film cameras and darkrooms to create their images one-by-one; now they generate great

volumes of images in less time than needed to take to shoot and develop a roll of film. Equally

swift, computerized transmission, distribution, and access has created a vast and dismal swamp of

pornographic images of children. (Id., Page ID 135-37, ¶¶ 6-14).

        Of specific pertinence is the Agent’s description of how peer-to-peer file sharing works:

               One of the advantages of P2P file sharing is that multiple files may
               be downloaded in parallel. This means that the user can download
               more than one file at a time. In addition, a user may download parts
               of one file from more than one source computer at a time. For
               example, a P2P user downloading an image file may actually receive
               parts of the image from multiple computers. The advantage of this
               is that it speeds up the time it takes to download the file. Often,
               however, a P2P user downloading an image file receives the entire
               image from one computer.

(Id., Page ID 137, ¶ 15).

        The high-speed offloading and inputting of multiple files via one’s computer that P2P file

sharing makes readily and covertly available is of obvious and tempting attraction to someone

interested in viewing child pornography. P2P file sharing amplifies the already easy access to and

acquisition and storage of such material encouraging, and making highly likely the creation of

virtual, but secretive child pornography libraries.
         Case: 3:18-cr-00479-JGC Doc #: 54 Filed: 05/12/20 4 of 6. PageID #: 213



           The defendant’s motion to suppress focuses on two alleged flaws in the affidavit: 1) the

nearly three-month delay between the twice observed downloads and submission of the application

for the warrant, made the application dependent on stale information; and 2) just as one robin does

not make a Spring, two downloads, in defendant’s view, were not enough to justify a reasonable

expectation that a large numbers of images would be found nesting in the defendant’s devices.

           I disagree.

                                                          Discussion

           Both issues related to whether the sought-for evidence was to be found on the premises to

be searched and in the devices and data to be seized. 2

           I turn first to the question, which the defendant frames as one of whether there was probable

cause to believe that the defendant was a “collector” of child pornography. Put another way: was

there adequate reason to believe that there was more to be found on his electronic devices in light

of what he had already showed and offered to his fellow P2P users?

           I believe there was. First: there is the nature of the P2P site itself. Why is it not reasonable

for the Magistrate Judge to conclude that one participates in P2P file sharing not just to give, but

to get? Else why bother participating just once in such a risky and illegal activity? The defendant’s

probable cause argument implies that there was no reason to believe he had any, much less more

child pornography – i.e., that he had used P2P to divest himself of all he had previously saved. If

so, why, via P2P, share those files, thereby adding to an already vast volume of pornography? Why

not just delete them from your computer instead?




2
    There is no doubt about the third element – namely, probable cause to believe the defendant had committed a crime.
      Case: 3:18-cr-00479-JGC Doc #: 54 Filed: 05/12/20 5 of 6. PageID #: 214



       Moreover, is it not entirely reasonable to conclude that, given the two-way flow via P2P,

that the defendant took for himself – and kept what he took? And isn’t, along with the ease of

acquisition, the ability to store nearly limitless quantities of readily retrievable images itself an

inducement to collection and long-term retention? accessible, nearly limitless, and long-lasting

storage their own inducement to retention? And isn’t this more so with pornographic digital

images, given their easy storage, and retrieval? Moreover, once secreted in a (likely password

protected) computer, the collection can remain forever hidden from the view of others.

       These manifold considerations enhance the likelihood that, as the affidavit indicated, “files

which were uploaded or downloaded . . . [are] often maintained indefinitely until overwritten by

other data.” Taken together, the representations in the affidavit, read in the light of not just the

Agent’s experience, but that of the Magistrate Judge as well, supplied ample probable cause that

the Agents would find a collection of child pornography on the defendant’s electronic devices.

       Sixth Circuit caselaw supports my conclusion that Magistrate Judge Knepp had probable

cause to make such finding. The court has observed, “[h]aving succeeded in obtaining images,

collectors are unlikely to destroy them. . . .” United States v. Hampton, 504 Fed.Appx. 402, 405,

2012 WL 5382946, at *3 (6th Cir., 2012). “A judge may rely on the affiant's knowledge of the

conduct of collectors of child pornography—that they keep such collections for long periods of

time,” United States v. Blevins, 2019 WL 5866142, at *14 (E.D.Tenn., 2019). See also United

States v. Watson, F.Supp.2d, 2010 WL 2788244 (E.D. MI, 2010) (“[T]he finding of an ongoing

crime [i]s based on the fact that individuals retain and store images of child pornography for long

periods of time.

       Moreover, there was nothing stale or outdated about the information – the details of April

downloads – on which Judge Knepp relied in making his probable cause finding. Distribution of
      Case: 3:18-cr-00479-JGC Doc #: 54 Filed: 05/12/20 6 of 6. PageID #: 215



some child pornography suggests – at least to the level of probable cause – that, after only three

months have passed, that child pornography was likely still on the defendant’s devices. That was

a far greater likelihood than the possibility there would be “no there there.”

          Even were none of the foregoing so, the good faith exception certainly precludes

suppression.

          To apply the factors from United States v. Leon, 468 U.S. 897, 922 (1984): the defendant

does not suggest, nor could he, that the affidavit contained misleading statements, or that the

Magistrate Judge departed from his obligation of neutrality. The affidavit is not so lacking in

indicia of probable cause as to cause the Agent’s belief that he had met that standard unreasonable,

much less entirely so. Finally, the warrant and its underlying affidavit are hardly so facially

deficient that no sensible F.B.I. Agent could not reasonably presume it to be valid.

                                              Conclusion

          For the foregoing reasons, it is hereby

          ORDERED THAT defendant’s motion to suppress (Doc. 46) be, and the same hereby is

denied.

          The Clerk shall forthwith schedule a status/scheduling conference.

          So ordered.

                                                      /s/ James G. Carr
                                                      Sr. U.S. District Judge
